BASKIN, Judge
(dissenting).
Rejecting Newton’s version of the terms of his guilty plea, the trial court imposed a sentence which exceeded Newton’s interpretation of the agreement. In my view, the meaning is ambiguous and, because Newton’s understanding is supported in the record by defense counsel’s remarks and by the prosecutor’s comments, Newton’s version should be given credence.
*1273The requirement that pleas be voluntarily entered is fundamental. When confusion or legitimate disagreement concerning the terms of the plea bargain appears, a defendant should be permitted to withdraw his plea and proceed to trial. Morton v. State, 317 So.2d 145 (Fla. 2d DCA 1975); Reynolds v. State, 339 So.2d 714 (Fla. 2d DCA 1976).